Cavanagh, J.
I respectfully dissent from the majority’s interpretation of §385 of the Workers’ Disability Compensation Act. MCL 418.385; MSA 17.237(385).
I reject the majority’s conclusion that its interpretation of the statute is compelled by the rules of construction "the expression of one thing is the exclusion of another” and "no word should be treated as surplusage . . . .” Ante, pp 362, 364. To interpret § 385 as expressing a legislative intent to assure the right to at least a physician’s presence violates neither of these maxims. The absence of any reference to the presence of nonphysicians at the examination is ambiguous: The Legislature may have either assumed an employee already had the right to the presence of nonphysicians,1 or *371even neglected, failed, or refused to decide whether or not an employee could bring along a nonphysician observer.
Nothing in § 385 denies an employee the right to the presence of a person other than a personal physician at the examination, be that person the employee’s spouse, an interpreter, a friend of the employee, the employee’s attorney or that attorney’s representative,2 or a nurse. More generally, the section does not deny an employee the right to insist that the examination be subject to reasonable conditions;3 it only prohibits the employee from "refus[ing] to submit” to or "in any way obstruct[ing]” the examination. No record support exists for the underlying assumption of the majority that the presence of this plaintiff’s attorney will "in any way obstruct” the examination. Any assumption that he will is pure speculation.
Finally, the majority’s policy explanations for its result are unconvincing. Apparently, in the majority’s view, the Legislature guaranteed the employee the right to her physician’s presence, but *372denied her the right to her attorney’s presence because it agreed (1) that an attorney’s presence in all or most cases would obstruct or lengthen these examinations to a greater degree than a physician’s presence would, and (2) that a lawyer’s presence would "inject[ ] a partisan character into what should otherwise be an objective inquiry.” Ante, p 366.
I find no basis for these assessments of legislative intent, nor does the majority provide any. Just as nothing in this record suggests that the presence of this particular employee’s attorney will cause her examination to take longer or make her workers’ compensation proceedings less "summary,” no basis exists to suppose a legislative prediction that delay or obstruction will generally accompany the presence of an attorney at these examinations. The majority’s second rationale naively ignores the inherently adversarial nature of these proceedings, and its recognition by the Legislature. If the Legislature had anticipated that these examinations would be nonpartisan or "objective,” it need not have provided for either the presence of the employee’s physician or a separate examination with an impartial physician under §865. For these reasons, I cannot agree with the majority’s conclusion that allowing an employee to insist on the presence of a nonphysician at an examination under § 385 would violate legislative intent by "defeating the summary nature of workers’ compensation proceedings.” Ante, p 366. Nor would I agree that the medical examination itself should be "summary.” The presence of an observer, like the presence of a physician, might well ensure the salutary effect of a more thorough examination.
The Legislature has conditioned the continued receipt of benefits upon the worker’s cooperation *373with the defendant’s doctor’s physical examination. The examination clearly forces a surrender of the worker’s privacy. The statute’s specific allowance of the worker’s own physician at the examination must arise only rarely. How many injured workers, living on the very compensation threatened to be forfeited, can afford to pay a physician to attend? If the worker is fortunate to have hospitalization insurance, would such attendance by a personal physician be reimbursable as a necessary expense? I hardly think so! It is for this reason, as well, that I find it unfortunate that the majority today reaches out to find a statutory prohibition against an injured worker’s ability to be accompanied by a person the worker chooses during this personal and intrusive, albeit required, experience.
Certainly, if an employer can demonstrate that a particular demand by a particular employee will result, or has resulted, in some obstruction of the examination, relief is available to the employer under §385.4 But I am unwilling to attribute to *374the Legislature an intent to authorize the severe sanction of forfeiture of an employee’s right to compensation benefits whenever that employee insists, under § 385, upon the presence of an attorney, a person other than a personal physician, or a tape recorder, at an examination.
Levin and Archer, JJ., concurred with Cavanagh, J._

 It is not unreasonable to conclude that, in enacting § 385 in 1969, the Legislature assumed that the right to an attorney’s presence at a physical examination ordered by a public body, provided by then in §1445(1) of the Revised Judicature Act, MCL 600.1445(1); MSA 27A.1445(1), would apply to the physical examinations specified under § 385. Under § 385, the Legislature itself has essentially ordered employees to submit to examinations requested by their employers. The degree and source of compulsion provided by § 385 is the same as if the examination were preordered by a court or other tribunal in every case.
That the Legislature separately provided in §865, MCL 418.865; *371MSA 17.237(865), for the bureau to appoint and pay an "impartial” examining physician does not suggest any legislative decision to deny the employee the right to an attorney’s presence at either an examination under § 865 or § 385. Indeed, by holding that an employee may insist upon an attorney’s presence at an examination by an impartial physician under § 865, cf., Zawacki v Detroit Harvester Co, 310 Mich 415; 17 NW2d 234 (1945), while prohibiting counsel’s presence at an examination by the employer’s physician, the majority’s interpretation effects an ironic result: The employee’s right to an attorney’s presence is recognized only when it is least needed.


 A paralegal or legal assistant may serve the same purpose as an attorney without posing the potential problem noted in n 17 of the majority opinion. Ante, p 366. Still, the existence of the potential conflict says little about the Legislature’s intent. After all, the same situation did not dissuade the Legislature from providing for a client’s right to an attorney’s presence under § 1445(1).


 Tostige v Morey’s Gulf & Country Club, 1972 WCABO 1934 (the plaintiff’s refusal to submit to examination was reasonable, the denial of the motion to forfeit benefits was upheld); Rodabaugh v General Motors Corp, 1978 WCABO 2413, 2416 ("the rule of reasonableness” controls the location of an examination).


 The majority opinion of the board in this case asserted that an employee may avoid forfeiture even when insisting upon the presence of a nonphysician at an examination under § 385, but only in exigent circumstances which ordinarily would not be present. While it is not clear whether the majority of this Court would allow an employee even this limited "right” to the presence of an attorney, the construction is unacceptable. It places the burden of proving the absence of obstruction on the employee even though a presumption of obstruction is not present in the statute. See, e.g., Armstead v Lansing School Dist, 1989 WCABO 24, 32 (the defendant has the burden of proving that the plaintiff obstructed the examination); Johns v Michigan Bell Telephone Co, 1979 WCABO 2066, 2078 (forfeiture was inappropriate absent a showing of a pattern of conduct demonstrating an intent to thwart the defendant’s examination of the plaintiff).
See also Tri-Met, Inc v Albrecht, 308 Or 185, 190; 777 P2d 959 (1989), where the court upheld a referee’s finding under a similar statute that the employer had not shown obstruction when the referee stated:
"I do not find much merit in the objections raised by the proposed examiners in this matter. . . . Claimant’s attorney *374has agreed to do nothing more than observe. The examiners’ suggestion that an attorney’s mere presence would taint the examination is patently absurd and only bolsters concerns over examiner objectivity.”